Case: 14-15821   Date Filed: 02/16/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15821
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cr-00292-KOB-HGD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

ROBERT PAUL HOLLMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 16, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15821     Date Filed: 02/16/2017    Page: 2 of 4


      Robert Paul Hollman appeals his conviction of conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371. Hollman entered into a plea

agreement in which he agreed to serve a sentence of 25 months and to jointly and

severally pay $393,440 in restitution. He contends that the district court abused its

discretion by denying his subsequent motion to withdraw his guilty plea because

he entered into his plea agreement believing that he would share liability for

restitution with four co-conspirators, when in fact only one other person was

convicted in relation to the conspiracy and that person’s liability for restitution was

limited. Upon careful review of the record and consideration of the parties’ briefs,

we affirm.

      We review a district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion. United States v. Symington, 781 F.3d 1308, 1312 (11th

Cir. 2015). The denial of such a motion is not an abuse of discretion unless the

denial was “arbitrary or unreasonable.” United States v. Izquierdo, 448 F.3d 1269,

1276 (11th Cir. 2006) (per curiam). A defendant may withdraw a guilty plea after

a district court accepts the plea but before sentencing if “the defendant can show a

fair and just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B).

The court analyzes factors such as “whether [the defendant had] close assistance of

counsel,” and “whether the plea was knowing and voluntary.” See United States v.




                                           2
              Case: 14-15821     Date Filed: 02/16/2017    Page: 3 of 4


Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006) (per curiam) (quoting United States

v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988)).

      First, the record reflects that Hollman had close assistance of counsel. He

met with an attorney numerous times prior to signing the plea agreement, and they

discussed the contents and meaning of every paragraph of the plea agreement.

Indeed, Hollman signed a provision in the plea agreement representing that he had

discussed the case and his rights with his lawyer and was satisfied with his

lawyer’s representation. He reaffirmed this at his plea hearing.

      Second, Hollman’s plea was knowing and voluntary. A guilty plea is

knowing and voluntary if a defendant enters the plea “without coercion and

understands the nature of the charges and the consequences of [the] plea.” United

States v. Brown, 586 F.3d 1342, 1346 (11th Cir. 2009). By signing the plea

agreement, Hollman both consented to pay restitution of $393,440 “jointly and

severally with any convicted co-defendants” and acknowledged that he had read

and understood the provisions of the agreement. He also signed a rights

certification that explained that the district court would require him to pay

restitution to the victims of his offense. During the change of plea hearing,

Hollman reaffirmed that he understood the possible penalties for his offense and

that he did not have any questions about the plea agreement or sentencing.

Hollman was aware of the restitution liability that he faced as a consequence of


                                          3
              Case: 14-15821     Date Filed: 02/16/2017   Page: 4 of 4


pleading guilty and therefore has not shown that his guilty plea was not knowing

and voluntary.

      Hollman has not shown that there is a fair and just reason for requesting

withdrawal of his plea. The district court did not abuse its discretion by denying

Hollman’s motion to withdraw his guilty plea, and accordingly we affirm.

      AFFIRMED.




                                         4